Title: To James Madison from Richard Brent, 11 July 1811 (Abstract)
From: Brent, Richard
To: Madison, James


11 July 1811. “Mr Alexander Scott of George Town has by letter informed me that he is an applicant to Government for a Consulate to Tunis.” Scott has asked him to give JM his opinion on the application, and he willingly complies. Scott is a “steadfast Republican” and is not only fit “for a Consulate to Tunis but perfectly qualefied to discharge the duties of a much higher diplomatic Station.”
